DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 22th 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	Claims Status:
	Claims 1-2, 4-8 and 10-12 are pending.
	Claims 3 and 9 are cancelled.
	Claims 1-2, 4-5, 7-8 and 10-12 are amended.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bernard (EP1669154A1 previously cited), in view of Brown et al (US6359249B1 previously cited), further in view of Kanemaru (US4846221 newly cited) and further in view of Harrington et al (US8820351 previously cited). 
Regarding claim 1, Bernard discloses a method for cooling a plurality of welding electrodes on a welding apparatus (refer to Bernard EP1669154A1 Fig shown below), the method comprising: 
allowing liquid coolant (refer to Bernard reference of “heat transfer fluid” in paragraph 0004) to flow through a supply path (inlet pipe #28) to a first electrode coolant path (inlet upstream portion one of the #26 and downstream outlet portion #30) to cool a first welding electrode (electrode holder #18 or #20) and to a second electrode coolant path (inlet upstream portion one of the #26 and downstream outlet portion #30) to cool a second welding electrode (electrode holder #18 or #20), the first electrode coolant path (inlet upstream portion one of the #26 and downstream outlet portion #30) having a first supply-side segment (inlet upstream portion one of the #26) between the supply path (inlet pipe #28) and the first welding electrode (electrode holder #18 or #20), the first electrode coolant path (inlet upstream portion one of the #26 and downstream outlet portion #30) having a first return-side segment (downstream outlet portion #30) between the first welding electrode (electrode holder #18 or #20) and a return path (exhaust pipe #32), the second electrode coolant path (inlet upstream portion one of the #26 and downstream outlet portion #30) having a second supply-side segment (inlet upstream portion one of the #26) between the supply path (inlet pipe #28) and the second welding electrode (electrode holder #18 or #20), the second electrode coolant path (inlet upstream portion one of the #26 and downstream outlet portion #30) having a second return-side segment (downstream outlet portion #30) between the second welding electrode (electrode holder #18 or #20) and the return path (exhaust pipe #32), the supply path (inlet pipe #28) being coupled via a first y-connector (refer to “first y-connector” annotated in fig shown below) to the first supply-side segment (inlet upstream portion one of the #26) and to the second supply-side segment (inlet upstream portion one of the #26), the return path (exhaust pipe #32) being coupled via a second y-connector (refer to “second y-connector” annotated in fig shown below) to the first return-side segment (downstream outlet portion #30) and the second return-side segment (downstream outlet portion #30); 
activating three or more valves (pilot distributors #58, stop valve #66 and stop valve #70) to stop or reduce the flow of the liquid coolant (refer to Bernard reference of “heat transfer fluid” in paragraph 0004) from the supply path (inlet pipe #28) through at least one of the first electrode coolant path or the second electrode coolant path (inlet upstream portion one of the #26 and downstream outlet portion #30) and to stop or reduce backflow of the liquid coolant (refer to Bernard reference of “heat transfer fluid” in paragraph 0004) from the return path (exhaust pipe #32) through at least one of the first electrode coolant path  or the second electrode coolant path (inlet upstream portion one of the #26 and downstream outlet portion #30), at least one valve of the three or more valves (pilot distributors #58, stop valve #66 and stop valve #70) being coupled in one of the first electrode coolant path  or the second electrode coolant path (inlet upstream portion one of the #26 and downstream outlet portion #30); and 
a generation of a suction force (refer to Bernard reference of “vacuum” in paragraph 0009, and the vacuum generated by double chamber cylinder #36) by a first drawback apparatus (double chamber cylinder #36) sufficient to draw at least a portion of the liquid coolant (refer to Bernard reference of “heat transfer fluid” in paragraph 0004) away from a gap (refer to Bernard reference of “opening” in paragraph 0005) formed when the one of the first welding electrode or the second welding electrode (electrode holder #18 or #20) has at least partially detached (refer to Bernard paragraph 0007 for utilizing the “suction force” to prevent leak of fluid), wherein the first drawback apparatus (double chamber cylinder #36)  is configured to draw a volume (double chamber cylinder #36’s volume) of the liquid coolant that is less than a total volume of coolant in at least one of the first electrode coolant path or second electrode coolant path (refer to Bernard paragraph 0008, “a feature of the invention lies in the mode of cooperation of the suction means and the cooling duct of the clamp which allows to extract at least a portion of the heat transfer fluid contained in the cooling duct which is wish to remove the electrode”).

    PNG
    media_image1.png
    912
    613
    media_image1.png
    Greyscale

Bernard further discloses a cross-sectional area of at least one of the first electrode coolant path (inlet upstream portion one of the #26 and downstream outlet portion #30) adjacent the first welding electrode (electrode holder #18 ) or second electrode coolant path (inlet upstream portion one of the #26 and downstream outlet portion #30) adjacent the second welding electrode (electrode holder #20) (it is noted that Bernard’s electrode coolant paths have a cross-sectional area adjacent to respective welding electrode inherently).
However, Bernard does not explicitly disclose the first drawback apparatus is coupled in the first electrode coolant path or the second electrode coolant path, and a cross-sectional area of at least one of the first electrode coolant path adjacent the first welding electrode or second electrode coolant path adjacent the second welding electrode is configured to allow surface tension of the liquid coolant to prevent escape of the liquid coolant that is not drawn into the first drawback apparatus.
Brown discloses putting valves (check valves #140 and #142) in all of the electrode coolant path (lines #135) (refer to Brown Fig 4 shown below).

    PNG
    media_image2.png
    568
    836
    media_image2.png
    Greyscale

Kanemaru discloses a valve (ball vale with built-in check valve) that is a combination ball valve and check valve (refer to abstract).
Harrington discloses utilizing the coolant’s surface tension and the diameter size of hole/port to prevent escape of the liquid coolant that is not in the electrode coolant paths (refer to Harrington column 4 line 52-54, “the coolant's surface tension would prevent the coolant from leaking out of the smaller diameter holes/ports”) (it is noted that Harrington’s teaching indicated the configuration of  “smaller diameter” in holes/ports enable the coolant’s surface tension to prevent leakage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified Bernard’s method to include putting valves in all of the electrode coolant path, as taught by Brown, in order to provide control to the movement of the coolant (refer to Brown Column 4 line 23-38, “The line containing the coolant includes various pathways and check valves to control the movement of the coolant as it removes heat from hot components and dissipates that heat”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified all the check valves in the modified Bernard’s method to utilize Kanemaru’s valves, in order to provide an alternative valve that capable of fulfilling both a shut-off function and a checking function and making the exclusive space to be occupied thereby small and which is suitable for inexpensive mass production (refer to Col 2 line 6-11 cited: “…One object of the present invention is to provide a ball valve with a built-in check valve, which is capable of fulfilling both a shut-off function and a checking function and making the exclusive space to be occupied thereby small and which is suitable for inexpensive mass production…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bernard’s method with the teaching of utilizing the coolant’s surface tension and the diameter size of hole/port to prevent escape of the liquid that is not in the electrode coolant paths, as taught by Harrington, in order to prevent the loss of coolant (refer to Harrington column 4 line 52-54, “the coolant's surface tension would prevent the coolant from leaking out of the smaller diameter holes/ports”).

Regarding claim 2, the modification of Bernard, Brown, Kanemura and Harrington discloses substantially all the features as set forth in claim 1 above, Bernard further discloses wherein the three or more valves (pilot distributors #58, stop valve #66 and stop valve #70) include a first valve (stop valve #66) in the supply path (inlet pipe #28), a second valve (stop valve #70) in the return path (exhaust pipe #32), and the first drawback apparatus (suction mean #36) is coupled in the supply path (inlet pipe #28) (refer to Bernard Fig shown above).

Regarding claim 4, the modification of Bernard, Brown, Kanemura and Harrington discloses substantially all the features as set forth in claim 1 above, Bernard further discloses the three or more valves  (pilot distributors #58, stop valve #66 and stop valve #70) include a third valve (stop valve #66) in the supply path (inlet pipe #28) or the return path (exhaust pipe #32), and wherein the first drawback apparatus (suction mean #36) being coupled in the supply path (inlet pipe #28) (refer to Bernard Fig shown above in claim 1).

Regarding claim 5, the modification of Bernard, Brown, Kanemura and Harrington discloses substantially all the features as set forth in claim 4, Bernard further discloses the third valve (stop valve #66) is coupled in the supply path (refer to Bernard Fig shown above in claim 1).
Bernard, Kanemura or Harrington does not disclose the first valve is coupled in the first return-side segment, the second valve is coupled in the second return-side segment.
Brown discloses the first valve (check valve #142) is coupled in the first return-side segment (line #135 return side), the second valve (the other check valve #142) is coupled in the second return-side segment (the other line #135 return side) (refer to Brown Fig 4 shown above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified Bernard’s method to include wherein the first valve is coupled in the first return-side segment, the second valve is coupled in the second return-side segment, as taught by Brown, in order to provide control to the movement of the coolant (refer to Brown Column 4 line 23-38, “The line containing the coolant includes various pathways and check valves to control the movement of the coolant as it removes heat from hot components and dissipates that heat”).

Regarding claim 7, the modification of Bernard, Brown, Kanemura and Harrington discloses substantially all the features as set forth in claim 4, Bernard further discloses wherein the third valve (stop valve #70) is coupled in the return path (exhaust pipe #32) (Refer to Bernard Fig shown above in claim 1).
Bernard, Ijichi or Harrington does not disclose the first valve is coupled in the first supply-side segment, the second valve is coupled in the second supply-side segment.
Brown discloses putting valves (check valves #140 and #142) in all of the electrode coolant path (lines #135) (refer to Brown Fig 4 shown above in claim 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified Bernard’s method to include putting valves in all of the electrode coolant path, as taught by Brown, in order to provide control to the movement of the coolant (refer to Brown Column 4 line 23-38, “The line containing the coolant includes various pathways and check valves to control the movement of the coolant as it removes heat from hot components and dissipates that heat”)

Allowable Subject Matter
Claims 6, 8 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
the prior art of record does not anticipate or render fairly obvious in combination to teach all limitation of the claimed invention as cited in the dependent claims 6, 8 and 10, when in view of the independent claim 1. Such as the limitation:
In claim 6, “…wherein the first drawback apparatus is coupled in the first supply-side segment or the second supply-side segment …”
In claim 8, “…wherein the first drawback apparatus is coupled in the first return-side segment or the second return-side segment …”
In claim 10, “…wherein the suction force is generated by the first drawback apparatus and a second drawback apparatus, the first drawback apparatus being coupled in the first electrode coolant path, and the second drawback apparatus being coupled in the second electrode coolant path…”
Applicant’s amendments/arguments have narrowed the limitation and eliminating prior art of records such as Bernard, Brown, Ijichi, Kanemura and Harrington, in a way that Bernard, Brown, Ijichi, Kanemura and Harrington are no longer capable to combine, no longer in the same field of endeavor, and/or no longer are reasonably pertinent to limitation cited in claim 6, 8 and 10 when in view of independent claim 1.
Claims 11-12 are dependent claims of claim 10.

Response to Amendment
With respect to the Claim Objection: the amendment filed on July 29th 2022 that overcame the Claim objection in the previous office action. 

Response to Argument
Applicant's arguments filed July 29th 2022 have been fully considered but moot in view of the new ground(s) of rejection.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

DIESCHER (US2071969) discloses a combination stop and check valve.
HOUSE et al (US1918544) discloses a combined automatic stop and check valve.
DIESCHER (US2095410) discloses a combination stop and check valve.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        October 8th 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761